 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    JARROD GORDON,                                          Case No.: 1:18-cv-01498-SAB (PC)
12                         Plaintiff,
13                                                            ORDER TRANSFERRING CASE TO THE
                v.
                                                              SACRAMENTO DIVISION OF THE
14    C/O PEREZ, et al.,                                      EASTERN DISTRICT OF CALIFORNIA

15                         Defendants.
16

17

18

19             Plaintiff Jarrod Gordon, a state prisoner proceeding pro se, has filed a complaint in this

20   civil rights action pursuant to 42 U.S.C. ' 1983, on October 30, 2018. (ECF No. 1.) Plaintiff has

21   also filed a motion requesting to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915. (ECF

22   No. 2.)

23             In his complaint, Plaintiff alleges violations of his civil rights by defendants. The alleged

24   violations took place in Amador County, which is part of the Sacramento Division of the United

25   States District Court for the Eastern District of California. Therefore, the complaint should have

26   been filed in the Sacramento Division.

27             Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

28   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
                                                          1
 1   will be transferred to the Sacramento Division. This court will not rule on Plaintiff’s pending

 2   request to proceed in forma pauperis.

 3            Good cause appearing, IT IS HEREBY ORDERED that:

 4            1.      This action is transferred to the United States District Court for the Eastern District

 5   of California sitting in Sacramento;

 6            2.      All future filings shall refer to the new Sacramento case number assigned and shall

 7   be filed at:

 8                                   United States District Court
                                     Eastern District of California
 9                                   501 “I” Street, Suite 4-200
                                     Sacramento, CA 95814
10

11            3.      This court has not ruled on Plaintiff’s pending request to proceed in forma pauperis.

12
     IT IS SO ORDERED.
13

14   Dated:        October 31, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
